Citation Nr: 1614550	
Decision Date: 04/11/16    Archive Date: 04/26/16

DOCKET NO.  09-35 055	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky


THE ISSUES

1.  Entitlement to restoration of a 100 percent rating for neurological impairment of the right hand, decreased to 50 percent since March 1, 2009, to include whether any rating in excess of the current 50 percent is warranted.

2.  Entitlement to a disability rating in excess of 10 percent for a right knee disability. 

3.  Entitlement to a disability rating in excess of 10 percent for a low back disability. 


REPRESENTATION

Appellant represented by: Disabled American Veterans 


ATTORNEY FOR THE BOARD

L. Cramp, Counsel

INTRODUCTION

The appellant is a veteran (the Veteran) who had active duty service from September 2003 to March 2004 and from December 2004 to January 2007. 

This appeal comes before the Board of Veterans' Appeals (Board) from September 2008 and October 2008 rating decisions of the RO in Louisville, Kentucky.

The Veteran requested a Board hearing on the September 2009 VA Form 9; however, he withdrew this request in writing in September 2010.  

In April 2013, the Board remanded these issues for additional evidentiary development.  The appeal has since been returned to the Board for further appellate action.  The Board also dismissed a claim of entitlement to service connection for residuals of hiatal hernia surgery.  The Board's decision with respect to that matter is final.  See 38 C.F.R. § 20.1100 (2015). 

Because the Veteran is seeking an increased rating, the Board has considered whether the appeal includes the issue of entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) in accordance with Rice v. Shinseki, 22 Vet. App. 447 (2009) (where there is evidence of unemployability raised by the record during a rating appeal period, the TDIU is an element of an initial rating or increased rating).  However, in this case, the Veteran has indicated on multiple occasions that his not seeking TDIU.  During telephone contact on February 11, 2010, the Veteran stated that he was too young to be deemed unemployable and that he was seeking only the return of his 100 percent rating.  In a September 2, 2010, letter, he indicated that he wished to withdraw his claim for "Permanent and Total Status."  The Board also notes that the Veteran is reported to be employed on a full-time basis in a substantially gainful occupation.  Therefore, the Board concludes that the appeal does not include the issue of TDIU entitlement.  


FINDINGS OF FACT

1.  In March 2007, service connection was granted for multiple diffuse shell fragment wound residuals, the most severe of which resulted in a right hand neurological disability; a prestabilization rating of 100 percent was assigned effective January 6, 2007.

2.  In August 2008, the RO proposed to terminate the prestabilization rating and reduce the rating for the right hand neurological disability to 50 percent.  

3.  In December 2008, the rating for the right hand neurological disability was reduced to 50 percent, effective March 1, 2009.  

4.  At the time of the rating reduction, there had been a sustained improvement in the Veteran's actual symptomatology and in the Veteran's ability to function under the ordinary conditions of life and work.  

5.  For the entire period on appeal, the Veteran's right hand neurological disability has been manifested by incomplete paralysis of the median nerve distribution that is severe with limited motion of the joints of the ring finger and little finger, and with ankylosis of the proximal interphalangeal joint of the little finger.  

6.  For the entire period on appeal, the Veteran's right knee disability has been manifested by flexion measured to at least 115 degrees and extension measured to at least 0 degrees; with no lateral instability or recurrent subluxation and with no meniscal involvement.  

7.  For the entire period on appeal, the Veteran's low back disability has been manifested by range of flexion measured to at least 80 degrees and combined range of motion measured to at least 240 degrees, without muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis, and without associated neurological abnormalities.  


CONCLUSIONS OF LAW

1.  The criteria for restoration of a 100 percent disability rating for the right hand neurological disability are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.951, 4.124a, Diagnostic Code 8515 (2015).

2.  The criteria for a disability rating higher than 50 percent for the right hand neurological disability have not been met for any period.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.40, 4.45, 4.59, 4.124a, Diagnostic Code 8515 (2015).

3.  The criteria for a disability rating higher than 10 percent for the right knee disability have not been met for any period.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5260 (2015).

4.  The criteria for a disability rating higher than 10 percent for the low back disability have not been met for any period.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5237 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Rating Reduction

The Board notes initially that, while medical reports pertinent to this issue have generally referred to the fingers by numeric designators, i.e., 5th finger, the rating schedule does not employ this naming scheme, but uses the common names "thumb," "index finger," "middle finger," "ring finger," and "little finger."  For the sake of clarity, the Board has employed the naming scheme used in the rating schedule.

The Veteran sustained multiple injuries from an explosion of an improvised explosive device on July 3, 2005.  He spent the remainder of his time in service recuperating from his injuries.  He filed a claim for service connection on December 27, 2006, prior to his separation from active duty, which was on January 5, 2007.  In a March 2007 rating decision, the RO granted service connection for various blast injury residuals.  In lieu of assigning separate ratings for each disability, the RO assigned a prestabilization rating of 100 percent, as authorized under 38 C.F.R. § 4.28, which allows the assignment of a rating of 50 percent for unhealed or incompletely healed wounds or injuries with material impairment of employability likely, or 100 percent for an unstabilized condition with severe disability and where substantially gainful employment is not feasible or advisable.  The prestabilization rating may be assigned prior to any VA examination, and in this case, it was.  

The prestabilization rating of 100 percent was assigned effective January 6, 2007, the day after service separation.  As the RO determined that the Veteran's injuries had not yet stabilized, he was notified in the March 2007 rating decision that this represented a temporary prestabilization rating and was not a permanent rating.  The need for a future examination was indicated in the rating decision.  

Following an examination in August 2008, the RO proposed to reduce the single 100 percent rating and to assign separate ratings for the various other disabilities, including a 50 percent rating for the right hand neurological disability, a 10 percent rating for the right knee, a 10 percent rating for the left medial thigh scar, separate 10 percent ratings for two scars of the right hand, and 0 percent ratings for various other disabilities including the low back disability.  The Veteran was provided a copy of the proposal.  The rating reduction was announced in a December 2008 rating decision, effective March 1, 2009.  

The section authorizing prestabilization ratings (38 C.F.R. § 4.28) provides that an examination will be requested to be accomplished not earlier than six months nor more than 12 months following discharge.  In those prestabilization ratings in which, following examination, reduction in evaluation is found to be warranted, the higher evaluation will be continued to the end of the 12th month following discharge or to the end of the period provided under 38 C.F.R. §3.105(e), whichever is later. 

Here, the VA examination was not conducted until August 2008, which is more than 12 months after service separation, and the prestabilization rating was continued until March 2009, more than two years after it was assigned.  While this appears to be counter to the provisions of 38 C.F.R. § 4.28, to the extent of any error, such is to the Veteran's benefit as he received a 100 percent rating during that period.  

As 38 C.F.R. § 4.28 does not explicitly state that prestabilization ratings are exempt from the provision of 38 C.F.R. § 3.344, the Board will decide this claim in the alternative.  See Luallen v. Brown, 8 Vet. App. 92, 95-6 (1995), citing Holbrook v. Brown, 8 Vet. App. 91, 92 (1995) (the Board has the fundamental authority to decide a claim in the alternative).  

The Board finds first that 38 C.F.R. § 3.344 does not apply to prestabilization ratings under 38 C.F.R. § 4.28.  In so finding, the Board notes that the 38 C.F.R. § 3.344 applies to ratings assigned under the Schedule for Rating Disabilities.  Whereas ratings assigned under 38 C.F.R. § 4.28 are assigned "in lieu of" ratings prescribed elsewhere.  While 38 C.F.R. § 3.344 addresses disabilities separately and distinctly, 38 C.F.R. § 4.28 provides for a single rating to address multiple disabilities, rendering the proper application of 38 C.F.R. § 3.344 awkward if not impossible.  The Board also notes that ratings assigned under 38 C.F.R. § 4.28 have an explicit expiration date set out in that section.  This would indicate a treatment of such ratings more similar to temporary ratings assigned for hospital treatment and surgical convalescence under 38 C.F.R. §§ 4.29, 4.30, which do not require compliance with 38 C.F.R. § 3.344.  

The Board acknowledges of course that 38 C.F.R. §§ 4.29, 4.30 are explicitly exempt from the notice provisions of 38 C.F.R. § 3.105, while 38 C.F.R. § 4.28 appears to incorporate those provisions by reference.  However, this does not suggest that the expiration of the rating under 38 C.F.R. § 4.28 should be subject to the provisions of 38 C.F.R. § 3.344.  

Finally, the Board notes the apparent contradiction to the intent of 38 C.F.R. § 3.344, as expressed in its title, which is to provide stability to disability ratings, that a pre-stabilization rating should be subject to its provisions.  

The Board acknowledges that the March 2007 rating decision codesheet indicates that the prestabilization rating was assigned under Diagnostic Code 8515, making it appear to relate solely to the right hand neurological disability.  However, the RO indicated in the discussion portion of the decision that the rating applied to all of his disabilities.  As the RO did not assign separate ratings for each disability, the Board finds this interpretation more persuasive.  

Accordingly, the Board finds that 38 C.F.R. § 3.344 does not apply in this case and there is no cognizable rating reduction issue.  At the expiration of the prestabilization rating, the determination as to the proper disability rating for each disability should have been based on the evidence of record, including examination reports generated in compliance with 38 C.F.R. § 4.28.  

In the alternative, the Board will address the requirements of 38 C.F.R. § 3.344 for a rating reduction.

Prior to reducing a disability rating, VA is required to comply with several regulations applicable to all rating-reduction cases, regardless of the rating level or the length of time that the rating has been in effect.  See 38 C.F.R. §§ 4.1, 4.2, 4.10, 4.13 (2015); see Brown v. Brown, 5 Vet. App. 413, 420 (1993).  

These provisions impose a requirement that VA rating reductions be based upon a review of the entire history of the disability.  See Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Such review requires VA to ascertain, based upon review of the entire recorded history of the condition, whether the evidence reflects an actual change in the disability and whether the examination reports reflecting such change are based upon thorough examinations.  Thus, in any rating reduction case, not only must it be determined that an improvement in a disability has actually occurred but also that the improvement actually reflects an improvement in the ability to function under the ordinary conditions of life and work.  See Faust v. West, 13 Vet. App. 342, 350 (2000).

When a disability has not become stable and is likely to improve, and the disability rating has not continued at the same level for at least five years, a reexamination disclosing improvement in that disability will warrant a reduction in its rating.  38 C.F.R. § 3.344(c).  The duration of the disability rating at issue is measured by the effective date assigned for that rating until the effective date of the actual reduction.  Brown, 5 Vet. App. at 418 (1993).

If a reduction in the evaluation of a service-connected disability is considered warranted and the lower evaluation would result in a reduction or discontinuance of compensation payments currently being made, the RO must issue a rating proposing the reduction and setting forth all material facts and reasons.  38 C.F.R. § 3.105(e).  A period of 60 days is allowed for response.  Id.  Furthermore, the effective date of the reduction will be the last day of the month in which a 60 day period from the date of notice to the beneficiary of the final rating action expires.  38 C.F.R. § 3.105(e), (i).

Here, the RO complied with the provisions of 38 C.F.R. § 3.105 as it notified the Veteran of its proposal to reduce the rating and explained the reasons for the proposed reduction.  It also provided a period of at least 60 days before implementing the reduction.  

Regarding the determination as to whether there had been an improvement in the disability at the time of the rating reduction, the Veteran's condition at the time of the assignment of the prestabilization rating is best described by the criteria for that rating, which stipulate an unstabilized condition with severe disability due to multiple service-connected disabilities, which renders substantially gainful employment not feasible or not advisable.  Regarding the right hand, the Veteran was still in the process of recovering from multiple surgeries, including skin grafts and a prosthetic joint placement, at the time the rating was assigned.  Thus, the prestabilization rating reflects the need for convalescence and recovery from surgeries which were expected to improve his condition and ability to function.  The Veteran was also still undergoing rehabilitation of his right hand.  

A review of a December 2005 Orthopedic Clinic evaluation reveals that the Veteran's middle finger was more substantially impaired at that time than at the time of the reduction.  The middle finger and ring finger were noted to be ankylosed at the distal interphalngeal joint and only slight motion was possible at the proximal interphalngeal joint.  At the time of the rating reduction, the evidence establishes minimal to no loss of motion of the middle finger, with no ankylosis, and with impairment primarily limited to the ring and little fingers.  

An August 2006 clinical note reveals that he needed to wear "buddy straps" on his ring finger to correct a deviation, and these would get in his way at times.  At the time of the reduction, these were no longer necessary.  

The Board also notes that the Veteran's grip strength in the right hand in December 2005 was substantially decreased in comparison to the left.  At the time of the reduction, while it was noted to be decreased, subsequent evaluations have shown his grip strength to be essentially normal.  This is a significant finding regarding the actual use of the right hand and is probative evidence of an actual improvement in the disability and in the Veteran's ability to function under ordinary conditions of life and work.

In summation of the Board's alternative findings regarding the rating reduction, the record reflects a clear and sustained improvement in the Veteran's actual symptomatology over what had been present at the time the prestabilization rating was assigned.  There was also an improvement in the Veteran's ability to function under the ordinary conditions of life and work.  Accordingly, the RO's decision to reduce the Veteran's disability evaluation was proper and the Board finds that a preponderance of the evidence is against a restoration of the 100 percent prestabilization rating.  

In reaching these conclusions, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

Rating Claims

Disability ratings are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, by comparing his or her symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two ratings are potentially applicable, the higher rating will be assigned if the disability more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.  Any reasonable doubt regarding the degree of disability will be resolved in favor of the veteran.  See 38 C.F.R. § 4.3.

A disability rating may require re-evaluation in accordance with changes in a veteran's condition.  Thus, it is essential that the disability be considered in the context of the entire recorded history when determining the level of current impairment.  See 38 C.F.R. § 4.1.  See also Schafrath, 1 Vet. App. 589.  

Nevertheless, where a veteran is appealing the rating for an already established service-connected condition, his present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  

However, when an appeal is based on the assignment of an initial rating for a disability, following an initial award of service connection for this disability, the rule articulated in Francisco does not apply.  Fenderson v. West, 12 Vet. App. 119 (1999).  Instead, the evaluation must be based on the overall recorded history of a disability, giving equal weight to past and present medical reports.  Id.  Staged ratings are appropriate for an increased-rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

Disability of the musculoskeletal system is primarily the inability, due to damage or infection of parts of the musculoskeletal system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  The functional loss may be due to absence of part, or all, of the necessary bones, joints, and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995).

Right Hand Rating

The history of the disability rating is set out above.  Under Diagnostic Code 8515, ratings for impairment of the median nerve are based on the degree of paralysis and on whether the major extremity or minor extremity is affected.  The Veteran is right-handed, therefore, only ratings for the major extremity will be addressed.  

A 70 percent rating is available for complete paralysis with the hand inclined to the ulnar side, the index and middle fingers more extended than normally, considerable atrophy of the muscles of the thenar eminence, the thumb in the plane of the hand (ape hand); pronation incomplete and defective, absence of flexion of the index finger and feeble flexion of the middle finger, cannot make a fist, index and middle fingers remain extended; cannot flex distal phalanx of thumb, defective opposition and abduction of the thumb at right angles to palm; flexion of wrist weakened; pain with trophic disturbances.  

For incomplete paralysis that is severe, a 50 percent rating is for assignment.  38 C.F.R. § 4.124a, Diagnostic Code 8515.  

A State of Kentucky Disability Examination in November 2007 reveals that grip was rated at 5 out of 5, but he was not able to grip with the ring finger or little finger.  Motion of the distal interphalangeal joint of the ring fingers was limited to 80 degrees of flexion, and 60 degrees on the little finger.  It was assessed that the right hand disability would be expected to impair his ability to perform some lifting, carrying, and handling of objects.  

The report of a VA examination in August 2008 reveals complaint of constant pain rated between 1 and 7 on a scale of 1 to 10 and very limited range of motion of ring finger and little finger.  The grip was weaker and there was stiffness.  The course since onset had been progressively worse.  There were weekly flare ups lasting hours.  The little finger was ankylosed in 40 degrees flexion at the proximal interphalngeal joint.  There was an artificial joint at the ring finger metacarpal-phalangeal joint leaving a one- to two-inch gap between the tip of the ring and little fingers and the proximal transverse crease.  The Veteran was employed full time and had lost 0 days work over the preceding 12 months.  The results of the disability on his employment were decreased manual dexterity, problems with lifting and carrying, and decreased strength.  The effect on activities of daily life were assessed as moderate impact for chores, exercise, sports, and traveling; mild impact for recreation; and no impact for shopping, feeding, bathing, dressing, toileting, and grooming.

The report of a VA examination in March 2009 reveals complaint of pain that is "like in a vice grip" especially at the false joint of the ring finger metacarpal-phalangeal joint.  The pain was daily at intensity of 7 out of 10, worse in the mornings.  There was very limited flexion and extension of the ring and little fingers.  The Veteran was noted to be right handed.  The middle finger to thumb strength was fairly well maintained, but the ring finger and little finger were "useless."  He noted that he has dropped things and was impaired using tools at work since he cannot lift as well.  There had been multiple surgeries, the last in June 2006.  He had decrease in strength and dexterity, as well as weakness, stiffness, and numbness.  The thumb had no objective evidence of painful motion and no loss of motion.  The index and middle findgers had no objective evidence of pain with range of motion; there was normal extension of distal interphalngeal joint, proximal interphalngeal joint, and metacarpal-phalangeal joint with no additional loss of motion after repetition, and no gap between those fingers and the proximal transverse crease of the palm.  The ring and little fingers had objective evidence of painful motion and loss of motion.  There was ankylosis of the right little finger proximal interphalangeal joint in 35 degrees flexion.  There was no other ankylosis.  The gap between the little finger and the proximal transverse crease of the palm was more than two inches.  

The condition of the little finger caused decreased hand function as far as gripping, turning an object, and appearance when eating/drinking, as the finger stayed extended.  There was decreased strength for pushing, pulling, etc.  There was decreased dexterity for twisting, probing, writing, touching, and expression.  There were scars which were mildly tender at the ring finger and little finger.  The impact on occupational activities was decreased manual dexterity, problems with lifting and carrying, decreased strength, pain, and disfigurement.  He was impaired using tools at work.  He used pressure tools left-handed, and could not "snake" the right hand up into motors.  He feared breaking the false joint loose.  He was not able to lift as well and had to rely on the other two fingers and thumb.  Sports were prevented.  There was severe impact on exercise.  There was moderate impact on chores, shopping, recreation, feeding, dressing, and grooming.  There was mild impact on bathing and toileting.  There was no impact on travelling.  The disability would be expected to cause moderate impairment of physical employment, especially involving fine motor movement and use of tools.  Impairment in sedentary employment would be mild to moderate.  

The report of a VA examination in May 2013 reveals limited motion of the ring and little fingers with no gap between thumb and fingers, but a one-inch gap between the ring and little fingers and the proximal transverse crease of the palm due to pain.  There was no limitation of extension.  Functional loss consisted of loss of motion, painful motion, weakened motion, deformity, and atrophy of the ring and little fingers.  The grip strength was 4 out of 5.  Ankylosis affected the right ring and little fingers at the proximal interphalangeal joint.  There were contractures at 22 degrees on the ring finger and 40 degrees on the little finger.  Ankylosis resulted in decreased ability to grip, inability to make a closed fist, and painful motion with attempts at flexing the fingers beyond the ankylosis point.  The effect on work was that he would have to take breaks from use of chain saws, etc, due to hand symptoms of cramping and numbness.

After a review of all of the evidence, the Board finds that the type and degree of impairment contemplated for a 70 percent rating is not met.  A rating at the 70 percent level requires a degree of impairment that is not demonstrated in this case.  There is not complete paralysis of the right hand.  The hand has not been found to be inclined to the ulnar side.  The index and middle fingers are not more extended than normally.  There is not considerable atrophy of the muscles of the thenar eminence.  The thumb is not in the plane of the hand (ape hand).  Pronation is not incomplete and defective.  Flexion of the index finger and middle finger is normal.  The Veteran can make a fist.  The index and middle fingers do not remain extended.  The Veteran can flex the distal phalanx of the thumb.  He does not have defective opposition and abduction of the thumb at right angles to the palm.  There are no trophic disturbances.  The Veteran's service-connected right hand disability affects mainly the ring finger and the little finger, with no significant impairment of the thumb, index finger or middle finger.  

In light of the fact that the Veteran is receiving the maximum rating for incomplete paralysis, the Board has considered whether any other diagnostic code is appropriate.  As the injury includes muscle involvement, the Board has considered the rating schedule for disability of the muscles.  However, with respect to the diagnostic codes governing the hand-5307, 5308, and 5309-there is no diagnostic code which offers a disability rating as high as is currently assigned.  Morever, VA law prohibits the assignment of a combined rating for muscle injury with a peripheral nerve paralysis rating of the same body part, unless the injuries affect entirely different functions.  38 C.F.R. § 4.55.  

The Board has considered a rating as a musculoskeletal injury.  Diagnostic Code 5125 provides a 70 percent rating for complete loss of use of the hand.  However, this level of impairment is clearly not present in this case as the Veteran retains significant use of the hand and as his thumb, index finger and long finger retain full range of motion and strength.  See 38 C.F.R. § 4.73, Diagnostic Code 5125. 

A rating as the equivalent of amputation of the ring and little fingers, which are the fingers primarily affected, produces only a 30 percent rating.  Ratings based on limitation and ankylosis provide still lower ratings.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5125, 5151, 5155, 5156, 5219, 5223, 5227, 5230.  Accordingly, no other diagnostic code provides a rating as favorable as that currently assigned.  The Board also finds that assigning separate ratings for limited motion or ankylosis of the little and ring fingers, in addition to the rating for neurological impairment, would be pyramiding, as the rating for neurological impairment contemplates limited flexion of the digits as specified in the criteria for complete paralysis.  

In sum, the evidence does not demonstrate the degree of impairment of the right hand that would support a higher rating as a neurological injury or as loss of use of the entire right hand, and there are no other applicable diagnostic codes that offer a higher rating than is currently assigned.  As such, the Board concludes that a rating in excess of 50 percent for the right hand neurological disability is not warranted.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 53-56.

Right Knee Rating

Service connection for a right knee disability was granted in a March 2007 rating decision.  At that time, a prestabilization rating of 100 percent was assigned for the Veteran's right hand neurological residuals and no specific ratings were assigned for any other disabilities.  In an August 2008 rating decision, the RO assigned a 10 percent rating for the right knee disability under Diagnostic Code 5260, effective August 6, 2008.  

Ratings for limitation of knee motion are addressed by Diagnostic Codes 5260 and 5261.  Diagnostic Code 5260 addresses limitation of flexion of the knee.  Under that code, a 30 percent rating is for application were flexion is limited to 15 degrees; a 20 percent rating is for application where flexion is limited to 30 degrees; a 10 percent rating is for application where flexion is limited to 45 degrees; a 0 percent rating is for application where flexion limited to 60 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5260.  

Diagnostic Code 5261 addresses limitation of extension of the knee.  Under that code, a 50 percent rating is for application where extension is limited to 45 degrees; a 40 percent rating is for application where extension is limited to 30 degrees; a 30 percent rating is for application where extension is limited to 20 degrees; a 20 percent rating is for application where extension is limited to 15 degrees; a 10 percent rating is for application where extension is limited to 10 degrees; a 0 percent rating is for application where extension is limited to 5 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5261.

Diagnostic Code 5257 addresses recurrent subluxation or lateral instability of the knee.  Under that code, a 30 percent rating is for application where subluxation or lateral instability is severe.  A 20 percent rating is for application where subluxation or lateral instability is moderate.  A 10 percent rating is for application where subluxation or lateral instability is slight.  38 C.F.R. § 4.71a, Diagnostic Code 5257.

The Board notes that the criteria under Diagnostic Codes 5257, 5260, and 5261 are not considered to be overlapping, and therefore separate ratings can be assigned where appropriate symptomatology is shown.  

A State of Kentucky Disability Examination in November 2007 reveals that the Veteran could ambulate on the flat "okay" but stairs or greater surfaces cause him difficulty.  He was able to stand in one position, though he needed to change positions frequently.  On examination, there was no limitation of motion.  Lower extremity strength was 5 out of 5.  He could perform a 100 percent squat.  He had normal gait and station.  

The report of VA examination in August 2008 reveals the Veteran's complaint of instability, pain, and stiffness, but no episodes of giving way, weakness, locking, subluxation, or effusion.  The Veteran reported flareups of pain occurring weekly which last for hours, and which are of moderate severity.  During flares he has to rest and limit activities.  The Veteran stated that he was able to stand for 15 to 30 minutes and was able to walk more than one-quarter mile, but less than one mile.  The examiner noted abnormal tracking of the patella; however, there was no discussion of any resulting functional impairment.  The Veteran's gait was assessed as normal and there was no evidence of abnormal weight bearing.  Flexion was measured from 0 to 120 degrees with onset of pain at 115 to 120 degrees, both active and passive.  Extension was measured from 90 to 0 degrees without pain, passive and active.  There was no additional loss of motion after repetitions, and there was no ankylosis.  Specific testing for lateral instability was negative and there was no meniscal abnormality.  The effects of the disability on activities of daily life were described as moderate impact for chores, exercise, sports, and recreation; mild impact for shopping and traveling; and no impact for feeding, bathing, dressing, toileting, and grooming.

The report of VA examination in March 2009 reveals that pain was constant but was worse with descending stairs.  The Veteran also complained of instability, stiffness, weakness, and decreased speed of joint motion, but no episodes of giving way, incoordination, subluxation, locking, or effusion.  The Veteran described flares occurring weekly for a few minutes.  He reported that he could walk less than one-quarter mile.  The examiner again noted abnormal tracking of patella.  There was no grinding or crepitation.  Flexion was measured from 0 to 115 degrees with normal extension.  There was no objective evidence of pain following repetitive motion and no additional loss of range of motion.  There was no ankylosis.  Testing revealed no instability or meniscus abnormality.  The impact on the Veteran's occupation was described as decreased mobility, problems lifting and carrying, pain, inability to squat for longer than two seconds or to kneel.  There was a severe impact on exercise, driving, traveling, and sports; a moderate impact on chores, shopping, and recreation; and no impact on feeding, bathing, dressing, toileting, or grooming.  The examiner assessed a mild to moderate impairment for physical employement and no impairment of sedentary employment.

A February 2009 clinical note from the Neurosurgical Institute of Kentucky reveals that the Veteran's station and gait were normal.  

The report of VA examination in May 2013 reveals that there were no flares of symptoms.  Flexion was measured to 130 degrees with pain at 125 degrees.  There was normal extension with no objective evidence of pain.  Results were the same after three repetitions; there was no additional limitation of range of motion after repetitions.  There was full strength on flexion and extension.  Results for specific tests for anterior instability (Lachman test), posterior instability (posterior drawer test), and medial-lateral instability (valgus/varus pressure), were each normal.  There was no patellar subluxation and no meniscal conditions.  Residuals of surgery were reported as hyperextension and catching.  The Veteran reported that standing and climbing are required for many of his prior positions and this disability has interfered with his ability to maintain gainful employment.  

After a review of all of the evidence, the Board finds that a preponderance of the evidence is against the assignment of any higher rating based on limited motion of the right knee.  

The current evaluation contemplates pain on motion.  It is also consistent with limitation of flexion to 45 degrees.   38 C.F.R. § 4.59 (2015). In no instance has there been measured range of flexion that is limited to 30 degrees.  In fact, there is no lay evidence that flexion is limited to less than 45 degrees.  Accordingly, a 20 percent rating is not warranted for the right knee on the basis of limitation of flexion under Diagnostic Code 5260.  

Regarding measurements of extension, without exception, these have been normal.  The Board acknowledges the notation of the May 2013 examiner that there are episodes of hyperextension; however, there is no indication from the context of the entire rating schedule that this is considered a disabling symptom, or that the presence of hyperextension would warrant a rating as the equivalent of limited extension.  The Veteran has not described any degree of impairment due to hyperextension.  Therefore, the Board finds that a compensable rating is not warranted for the right knee on the basis of limited extension, under Diagnostic Code 5261.  

The evidence clearly establishes that the Veteran's right knee is painful.  Pain on motion must be considered in determining limitation of motion, as must other orthopedic factors such as weakness, fatigue, and incoordination.  

Balanced against the Veteran's reports of weakness in March 2009 are clinical findings which consistently demonstrate normal or full strength and normal muscle bulk.  Moreover, the Veteran's gait was repeatedly described as normal.  

The Board understands that the Veteran's central concern is that his right knee is painful and weak.  However, it is important for the Veteran to also understand that without symptoms such as these, there would be no basis for even the current 10 percent rating for the right knee.  In this regard, it is important to note that the range of motion testing does not meet the requirements of the current 10 percent rating for the right knee, let alone any higher evaluation.  Thus, without consideration of the problems he has cited, pain, weakness, and catching, the current evaluation could not be justified.

VA law does not contemplate the assignment of a disability rating on the sole basis of pain (beyond the minimum compensable evaluation for the joint, 4.59.)  Mitchell v. Shinseki, 25 Vet. App. 32, 37 (2011).  Pain must affect some aspect of "the normal working movements of the body" such as "excursion, strength, speed, coordination, and endurance," in order to constitute functional loss.  Id. at 38; see 38 C.F.R. § 4.40.  These normal working movements of the body are evaluated in the case of a knee disability through range of motion testing and strength testing.  

In sum, on the basis of limitation of flexion and extension, a preponderance of the evidence is against any higher or separate rating for the right knee under Diagnostic Codes 5260, 5261.  

Diagnostic Code 5256 applies to ankylosis, which is defined as the "[s]tiffening or fixation of a joint as the result of a disease process, with fibrous or bony union across the joint."  Dinsay v. Brown, 9 Vet. App. 79, 81 (1996), quoting Stedman's Medical Dictionary 87 (25th ed. 1990).  There is no suggestion in any of the clinical findings that there is a fixation or bony union of the right knee and the demonstrated range of motion is probative evidence against any such finding.  

The Board has also considered whether a separate rating is warranted for the right knee on the basis of recurrent subluxation or lateral instability.  The Veteran reported in August 2008 and March 2009 that his knee felt unstable.  

The criteria under Diagnostic Code 5257 are specific in referring to "lateral" instability.  As the determination as to the presence of lateral instability requires clinical testing, and as the results of such testing have repeatedly shown no lateral instability, the evidence weighs against any separate compensable rating under Diagnostic Code 5257.  The Veteran is competent to report that he feels that the knee is unstable.  However, far more probative and more credible are the repeated findings of skilled neutral professionals.  Such professional are trained and can quantify the findings.  We accord more probative value to the objective evidence than to the subjective statements of the Veteran.  

The Board has considered other diagnostic codes as well.  Diagnostic Code 5258 rates on the basis of dislocation of the semilunar cartilage with frequent episodes of locking, pain and effusion into the joint.  A 20 percent rating is the only rating available.  Diagnostic Code 5259 provides a 10 percent rating for symptomatic removal of the semilunar cartilage.  However, in this case, there are consistent findings of no meniscal involvement, and there are no findings of either locking or effusion.  The Board has considered the finding of the May 2013 examiner that there are episodes of "catching."  The number and frequency of these episodes has not been described.  The term "catching" is nowhere used in the rating schedule.  However, as a symptom that is apparently associated with motion, and which presumably limits motion, the Board finds that it is reasonably contemplated under the diagnostic codes addressing limitation of motion.  

Moreover, in light of the specific finding that there is no meniscal pathology, the specific finding that there are no episodes of "locking," and the specific finding that there are no episodes of "effusion," the Board finds that the criteria for assignment of a rating under Diagnostic Codes 5258 or 5259 are not met.  

Diagnostic Code 5262 rates on the basis of malunion or nonunion of the fibula and tibia, conditions which are neither shown nor alleged in this case.  Diagnostic Code 5263 rates on the basis of genu recurvatum, a condition which is neither shown nor alleged in this case.  Accordingly, these codes are not appropriate.

To summarize the Board's findings, a rating higher than 10 percent is not warranted for the right knee.  Separate ratings for lateral instability, subluxation, or meniscal pathology, are also not warranted.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 53-56.

Low Back Rating

Service connection for a low back disability was granted in a March 2007 rating decision.  At that time, a prestabilization rating of 100 percent was assigned for the Veteran's right hand neurological residual and no specific ratings were assigned for any other disabilities.  In an August 2008 rating decision, the RO assigned a 0 percent rating for the low back disability under Diagnostic Code 5237, effective August 6, 2008.  In a July 2009 rating decision, a 10 percent rating was assigned for the low back disability under Diagnostic Code 5237, effective August 6, 2008.

The General Rating Formula for Diseases and Injuries of the Spine (General Rating Formula) encompasses such disabling symptoms as pain, ankylosis, limitation of motion, muscle spasm, and tenderness.  Diagnostic codes 5235-5243 are included.  Under the General Rating Formula for diseases and injuries of the thoracolumbar spine, the following ratings are available:

A rating of 100 percent is available for unfavorable ankylosis of the entire spine.  A rating of 50 percent is available for unfavorable ankylosis of the entire thoracolumbar spine.  A rating of 40 percent is available for forward flexion of the thoracolumbar spine to 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  A rating of 20 percent is available for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A rating of 10 percent requires forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.

For VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.  Note (2): (See also Plate V.) 

For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.  Note (5).  

Thus, the current evaluation contemplates pain on motion and flexion greater than 60 degrees or combined range of motion greater than 120 degrees.  In order to warrant a higher evaluation, there must be the functional equivalent of limitation of flexion to 60 degrees or less, or combined range of motion of 120 degrees or less, due to pain, weakness, fatigue, or incoordination.  

A State of Kentucky Disability Examination in November 2007 reveals no limitation of motion of the lumbar spine.  

The report of a VA examination in August 2008 reveals complaint of back spasms in the mid to lower back that "put me to my knees."  In the low back there was pain daily with any activity with flare-ups one to two times per week lasting 10 minutes, and described as severe where he cannot move and has to lay flat on his back.  On examination, there was mild tenderness with spasms on the right paraspinus muscles.  There was no spinal ankylosis.  Flexion was from 0 to 100 degrees.  Pain started at 80 to 100 degrees and there was no change with three repetitions.  Extension was from 0 to 30 degrees and there was no pain and no change after three repetitions.  Right lateral flexion was from 0 to 40 degrees with no pain and no change after three repetitions.  Left lateral flexion was from 0 to 40 degrees with no pain and no change after three repetitions.  Right rotation was from 0 to 35 degrees with no pain and no change after three repetitions.  Left rotation was from 0 to 35 degrees with no pain and no change after three repetitions.  The Board observes that the combined range of motion is 280 degrees, reduced to 260 degrees due to pain.  The effects of the disability were described as severe for exercise and sports, moderate for chores and shopping, mild for recreation, traveling and driving, and none for feeding, bathing, dressing, toileting, and grooming.  

The report of a VA examination in March 2009 reveals complaint of constant pain on the right side of the low back with a history of flares which had not happened since he started new medications.  There was also a history of fatigue, stiffness, and spasms.  The Veteran reported a constant pain that was moderate in severity.  He reported flares of severe pain and that he can be incapacitated for up to 10 minutes with flares.  He was able to walk less than one-quarter mile.  He reported that his legs get numb sometimes.

On examination, there were no spasms, no atrophy, no guarding, no tenderness, no weakness, and no pain with motion.  Spasms were not severe enough to be responsible for abnormal gait or abnormal spinal contour.  There was no ankylosis.  Forward flexion was measured from 0 to 90 degrees.  Extension was measured from 0 to 40 degrees.  Right lateral flexion was measured from 0 to 35 degrees, left lateral flexion from 0 to 35 degrees, right rotation was measured from 0 to 35 degrees and left rotation from 0 40 degrees.  The Board observes that the combined range of motion is 275 degrees.  There was no additional loss after three repetitions.  The occupational effects were decreased mobility, problems with lifting and carrying, difficulty reaching, and the need for help with occupational tasks.  There was severe impact on exercise; sports was prevented; there was a moderate impact on chores, shopping, recreation, and traveling; and there was no impact on feeding, bathing, dressing, toileting, and grooming.  The examiner assessed moderate impairment for physical employment and mild impairment to sedentary employment.  

The report of a VA examination in May 2013 reveals the Veteran's report that, while his back was subject to flares, it did not usually keep him down for more than a couple of hours.  Hot showers and stretching would relieve the flare.  Forward flexion was measured to 90 degrees or greater with no objective evidence of painful motion; extension was measured to 30 degrees or greater with no objective evidence of painful motion; right lateral flexion and left lateral flexion were measured to 30 degrees or greater with no objective evidence of painful motion.  Right and left rotation were measured to 30 degrees or greater with no objective evidence of painful motion.  The Board observes that the combined range of motion is 240 degrees.  All values were unchanged after three repetitions.  There was no additional loss of motion after repetitions.  There was no functional loss or functional impairment of the thoracolumbar spine.  There was no pain on palpation and no muscle spasms.  There was no atrophy, no radiculopathy, no neurological abnormalities, no intervertebral disc syndrome, no arthritis, and no vertebral fracture.  There was some straightening of the normal lordosis, otherwise unremarkable examination.  The effect on work was that an inability to heavy lift and stand for prolonged periods interferes with his ability to maintain work.  He reported that he has had to stop work and stretch on work site due to spasm.

After a review of all of the evidence, the Board finds that the criteria for a rating in excess of 10 percent are not met as forward flexion is consistently greater than 60 degrees, the combined range of motion is consistently greater than 120 degrees, and as muscle spasms and guarding, to the extent present, are not severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.

The Board acknowledges that the Veteran has at times reported experiencing constant pain.  The presence of pain, as described by the Veteran, is certainly a component of any musculoskeletal disability; however, all compensable levels under the rating schedule for the spine are assigned "with or without symptoms such as pain."  While it is clear from the record that there is limited motion and painful motion, evaluations in excess of the minimum compensable rating must be based on demonstrated functional impairment.  The issue is not whether pain is present or whether it additionally limits flexion, but whether that additional limitation would decrease the flexion to 60 degrees or combined range of motion to 120 degrees.  Here, the clinical evidence and the Veteran's statements simply do not demonstrate or even suggest impairment to that level.  The clinical findings reported above reflect that, despite the presence of pain, the Veteran could always exceed 60 degrees of forward flexion, that he could always exceed 120 degrees of combined range of motion, and that there was no additional limitation following repetitive use or during flare-ups.  

In sum, the evidence demonstrates no additional functional impairment that would warrant a higher rating than currently assigned.  It is clear from the record that the Veteran has peri-articular pathology.  In addition, there is limited motion and painful motion.  However, the provisions of 38 C.F.R. § 4.59 establish only that the Veteran is entitled to a minimum compensable evaluation for the thoracolumbar spine.  Such rating is already assigned.  Evaluations in excess of the minimum compensable rating must be based on demonstrated functional impairment.

As directed by the rating schedule, the Board has considered the applicablility of the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes.  However, consistent with the findings of the August 2008 and March 2009 examiners, and as specifically found by the May 2013 examiner, the Veteran does not have intervertebral disc syndrome.  Therefore, application of that rating schedule is not appropriate.  

The Board has also considered whether there are any associated neurological abnormalities which can be rated separately; however, the evidence on this point is also negative.  With the exception of some numbness in the lower extremities, the Veteran has not reported any potentially ratable neurological abnormalities, and the Veteran's complaint of numbness has not been attributed to the thoracolumbar spine.  Indeed, the May 2013 VA examiner specifically found that there was no radiculopathy and no associated neurological abnormalities.  

As the criteria for a rating of 20 percent are not met and are not more nearly approximated than those for the 10 percent rating, the Board concludes that the benefit sought on appeal is not warranted.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 53-56.

Extraschedular Consideration

The Board has considered whether an extraschedular evaluation is warranted for the issues on appeal.  In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321 (2015).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  When the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step-a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id. 

The Board finds that the first Thun element is not satisfied here.  The Veteran's service-connected right knee disability is manifested by limited flexion that is associated with pain, weakness, and fatigue, which limits his ability to stand, walk, climb, and lift.  The service-connected lumbar spine disability has been manifested by limited flexion with associated pain and spasm which limit his ability to sit, stand, walk, and lift.  These signs and symptoms, and their resulting impairment, are fully contemplated by the rating schedule.  The diagnostic codes in the rating schedule corresponding to disabilities of the musculoskeletal system provide disability ratings on the basis of limitation of motion.  For all musculoskeletal disabilities, the rating schedule contemplates functional loss, which may be manifested by, for example, decreased or abnormal excursion, strength, speed, coordination, or endurance.  38 C.F.R. § 4.40.  For disabilities of the joints in particular, the rating schedule specifically contemplates factors such as weakened movement; excess fatigability; pain on movement; disturbance of locomotion; and interference with sitting, standing, and weight bearing.  38 C.F.R. §§ 4.45, 4.59; Mitchell, 25 Vet. App. at 37.  

Given the variety of ways in which the rating schedule contemplates functional loss for musculoskeletal disabilities, the Board concludes that the schedular rating criteria reasonably describe the Veteran's disability picture, which is manifested by impairment in sitting, standing, walking, climbing, and lifting.  

The aspects of the Veteran's right hand disability which are currently on appeal involve his neurological impairment, which is manifested by limited motion of the ring and little finger, with associated painful motion and weakened motion affecting his ability to grasp, lift, manipulate, and carry objects.  This impairment is fully contemplated by the rating schedule for neurological disabilities, which encompasses all neurological impairments and which provides the ability to rate on the overall level of impairment due to all symptomatology.  

In short, there is nothing exceptional or unusual about the Veteran's right knee, low back, or right hand disabilities, because the rating criteria reasonably describe his disability level and symptomatology.  Thun, 22 Vet. App. at 115.
 
In this regard and consistent with the reasoning presented above, the Board finds that the rating schedule is adequate, even in regard to the collective and combined effect of all of the Veteran's service connected disabilities, and that referral for extraschedular consideration is not warranted under the circumstances of this case.  Johnson v. McDonald, 762 F.3d 1362, 1365-66 (Fed. Cir. Aug. 6, 2014).  In so finding, the Board notes that the Veteran has not specifically identified any collective or combined effects of his service-connected disabilities that would render the rating schedules for the right knee, right hand, or low back, inadequate.

Duties to Notify and Assist

Regarding the rating claims, the Veteran does not assert that there has been any deficiency in the notice provided to him in December 2009 under the Veterans Claims Assistance Act of 2000 (VCAA) and he has not identified any prejudice resulting from any deficiency.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (no presumption of prejudice on a notice deficiency; the burden of showing that an error is harmful or prejudicial falls upon the party attacking the agency's determination).  The rating reduction did not arise from a claim or application and therefore the notice provisions of the VCAA do not apply.  There are special notice provisions governing rating reductions which have been addressed above.  

The RO has obtained pertinent medical records including the service treatment records, VA outpatient treatment reports, and private treatment reports identified by the Veteran.  The RO has also obtained a thorough medical examination regarding the claims, as well as medical opinions.  The Veteran has made no specific allegations as to the inadequacy of any opinion.  Sickels v. Shinseki, 643 F.3d 1362 (Fed. Cir. 2011) (holding that the Board is entitled to presume the competence of a VA examiner and the adequacy of his opinion).  

As noted above, this appeal involves a remand by the Board for additional evidentiary development.  A remand by the Board confers on the claimant, as a matter of law, the right to compliance with the remand orders.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  While substantial compliance is required, strict compliance is not.  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) citing Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  

In this case, the RO substantially complied with the Board's April 2013 remand instructions by requesting that the Veteran identify all medical care providers who have treated him for his right hand disability since April 2010 and by scheduling VA examinations to determine the manifestations and severity of his service-connected right hand disability, right knee disability, and thoracolumbar strain. 

The Veteran has not identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of these claims that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist.  





ORDER


Restoration of a 100 percent rating for neurological impairment of the right hand since March 1, 2009 is denied.  

A disability rating in excess of 50 percent for the right hand disability is denied.  

A disability rating in excess of 10 percent for a right knee disability is denied. 

A disability rating in excess of 10 percent for a low back disability is denied. 




____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


